            Case 5:19-cv-00089-G Document 63 Filed 03/28/19 Page 1 of 5



                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

THE CITY OF PRAGUE,        )
OKLAHOMA et al.,           )
                           )
             Plaintiffs,   )
                           )
v.                         )                     Case No. CIV-19-89-G
                           )
CAH ACQUISITION COMPANY 7, )
LLC, et al.,               )
                           )
             Defendants.   )

                            SUPPLEMENT TO
            MOTION OF RECEIVER TO ADVANCE OPERATING FUNDS

       COMES NOW, Cohesive Healthcare Management and Consulting (“Cohesive”),

the duly appointed Receiver in this case, and supplements its Motion of Receiver to

Advance Operating Funds filed March 15, 2019 [Dkt. No. 55], pursuant to the Court’s

direction at the hearing held in this matter on March 25, 2019.

       1.     In addition to this pending case in which the Receiver has been appointed,

as of the time of the filing of this Supplement, there are two bankruptcy cases pending

regarding CAH Acquisition Company 7, LLC (hereafter “CAH 7”).

       2.     Receiver believes that the first filed bankruptcy case is Case No. 19-01298-

5-JNC, in the United States Bankruptcy Court for the Eastern District of North Carolina

(hereafter the “North Carolina Bankruptcy”), in which the Voluntary Petition was filed

March 21, 2019.

       3.     Receiver believes that the second filed bankruptcy case is Case No. 19-

11040, in the United States Bankruptcy Court for the Western District of Oklahoma,
           Case 5:19-cv-00089-G Document 63 Filed 03/28/19 Page 2 of 5



(hereafter the “Oklahoma Bankruptcy”), in which the Voluntary Petition was also filed

on March 21, 2019. Cohesive authorized the filing of the Oklahoma Bankruptcy acting

in its capacity as Receiver for CAH 7, pursuant to the authority granted by this Court in

Paragraph 15 of this Court’s Order appointing Cohesive as Receiver dated March 8, 2019

[Dkt. No. 51].

      4.     As of the time of the filing of this Supplement, a Motion to Dismiss the

North Carolina Bankruptcy has been filed on the grounds that the Voluntary Petition was

not properly authorized pursuant to the organizational documents of CAH 7.          See,

Emergency Motion to Dismiss Chapter 11 Case, with Brief in Support, filed in the North

Carolina Bankruptcy on March 26, 2019 [Dkt. No. 15]. According to the Docket Sheet

of the North Carolina Bankruptcy, that Motion to Dismiss is set for hearing on March 28,

2019, at 1:00 p.m.

      5.     In the Oklahoma Bankruptcy, Cohesive as Receiver has filed a motion to

excuse compliance with its obligation to turn over property of the Estate to the Debtor,

pursuant to 11 U.S.C. § 543(d)(1). See, Emergency Motion to Excuse Compliance, with

Brief in Support, Notice of Opportunity for Hearing and Notice of Hearing, filed in the

Oklahoma Bankruptcy on March 22, 2019 [Dkt. No. 9]. A hearing on that motion was to

be held on March 28, 2019, at 9:30 a.m.

      6.     It is not the intent of Cohesive to violate in any way the automatic stay in

bankruptcy in either the North Carolina Bankruptcy or the Oklahoma Bankruptcy.

However, as of the date of the filing of this Supplement, Cohesive remains in possession,



                                           2
             Case 5:19-cv-00089-G Document 63 Filed 03/28/19 Page 3 of 5



custody, and control of the assets and business of CAH 7 in its capacity as Receiver

under this Court’s Order dated March 8, 2019 [Dkt. No. 51].

       7.      Accordingly, and in keeping with the direction of this Court at the hearing

held in this case on March 25, 2019, Cohesive as Receiver is filing this Supplement

clarifying the relief sought in the Motion of Receiver to Advance Operating Funds filed

March 15, 2019 [Dkt. No. 55].

       8.      The Receiver’s powers include those consistent with managing and

operating a hospital.

       9.      At the time the Receiver was appointed, the Hospital employees had

suffered, among other issues, missed payroll. The Hospital was also critically short on

supplies necessary for safe patient care.

       10.     As of the date of the filing of this Supplement, the Receiver has advanced

$126,374.61 for hospital operations. The advanced funds were used for the following

purpose:

               $54,287.80 - Payroll #1

               $56,898.00 - Payroll #2

               $15,188.81 - Critical vendor payments

       11.     In addition, the operating projection for the next two (2) weeks call for an

additional $152,000; broken into $108,654.80 for payroll and $43,345.70 for critical

vendors.




                                             3
             Case 5:19-cv-00089-G Document 63 Filed 03/28/19 Page 4 of 5



       12.     The Receiver has taken steps necessary to have receivables directed to the

Receiver but, as of this date, the Hospital is still not receiving the receivables associated

with services provided.

       13.     The Receiver requests that this Court approve the prior expenditures of

$126,374.61 by Receiver outlined in Paragraph 10 above as an administrative expense of

the Receivership Estate.

       14.     The Receiver also requests that the Court approve the expenditure of up to

$152,000 to be made by Receiver outlined in Paragraph 11 above as an administrative

expense of the Receivership Estate.        By such request, Cohesive does not seek a

determination by this Court that such expenditures should be allowed as bankruptcy

administrative expenses in either the North Carolina Bankruptcy or the Oklahoma

Bankruptcy.

       WHEREFORE, the Receiver prays the Court (a) approve expenditure of

$126,374.61 advanced thus far to Receiver as an administrative expense of the

Receivership Estate, and (2) approve expenditure of up to $152,000 to be made by

Receiver outlined in Paragraph 11 above as an administrative expense of the

Receivership Estate.

                                           s/ Barry L. Smith
                                          Barry L. Smith, OBA #12482
                                          McAfee & Taft, a Professional Corporation
                                          2 West 2nd Street, Suite 1100
                                          Tulsa, Oklahoma 74103
                                          (918) 587-0000 (918) 574-3131 (Fax)
                                          Barry.Smith@mcafeetaft.com
                                          Attorney for Receiver with Cohesive Healthcare
                                          Management and Consulting

                                             4
          Case 5:19-cv-00089-G Document 63 Filed 03/28/19 Page 5 of 5



                           CERTIFICATE OF SERVICE

      I hereby certify that on March 28, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to all registrants


                                               s/ Barry L. Smith
                                               Barry L. Smith




                                           5
